             Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 1 of 43




                      UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

TERESA JIMENEZ URIBE,                           §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §           EP-20-CV-101
                                                §
GEMINI TECH SERVICES LLC,                       §
                                                §
       Defendant.                               §

                                   NOTICE OF REMOVAL

       Defendant Gemini Tech Services LLC (“Defendant”) files this Notice of Removal,

removing Cause No. 2020DCV0899 from the 205th Judicial District Court, El Paso County, Texas,

to this Court pursuant to 28 U.S.C. §§ 1331, 1441 and 1446. The grounds for removal of this

lawsuit are as follows:

                                    Procedural Background

1.     Plaintiff Teresa Jimenez Uribe Leon (“Plaintiff”) filed an Original Petition on March 9,

2020 in the 205th Judicial District Court, El Paso County, Texas, styled TERESA JIMENEZ URIBE

v. GEMINI TECH SERVICES LLC, Cause No. 2020DCV0899. The Original Petition was served

on Defendant on March 19, 2020. Defendant timely answered in state court. Plaintiff’s Original

Petition and Defendant’s Original Answer are included with the state court process, pleadings, and

orders enclosed. [Exhibit A].

2.     In her Original Petition, Plaintiff claims she was discriminated against because of a

disability, retaliated against for seeking accommodation, and denied reasonable accommodation.

Plaintiff pleads her claims under Chapter 21 of the Texas Labor Code. [Plaintiff’s Original

Petition § V].
             Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 2 of 43




3.     Defendant is a federal contractor that provides services to the Army on Fort Bliss, Texas.

[Exhibit B: Declaration of Francis Ward]. Plaintiff was employed by Defendant exclusively on

Fort Bliss, Texas and the employment decisions and actions about which Plaintiff complains were

taken on Fort Bliss. Id. Accordingly, Plaintiff’s claims are subject to federal enclave jurisdiction

of this Court.

                    FEDERAL QUESTION JURISDICTION/FEDERAL ENCLAVE

4.     Federal enclave jurisdiction is part of federal question jurisdiction.      See Sturgeon v.

Jackson, No. EP-10-CV-244-PRM, 2011 WL 3678472 *3 (W.D. Tex. 2011) (citing inter alia 28

U.S.C. § 1331; Camargo v. Gino Moreno Enterprises, L.L.C., No. EP–10–CV–242–KC, 2010 WL

3516186 at *2 (W.D. Tex. 2010)).     It results when a state cedes land to the United States creating

a federal enclave, allowing the United States to exercise subject matter jurisdiction over claims

which arise on the enclave.   Sturgeon, 2011 WL 3678472 *3 (citing U.S. CONST. art. I, § 8, cl.

17); Mater v. Holley, 200 F.2d 123, 124–25 (5th Cir.1953). “There is no doubt that Fort Bliss is a

federal enclave.” Sturgeon, 2011 WL 3678472 *3 (citations omitted).

5.     Normally under the well-pleaded complaint rule, “a federal court has original or removal

jurisdiction only if a federal question appears on the face of the plaintiff’s well-pleaded complaint

. . . .” Bernhard v. Whitney Nat. Bank, 523 F.3d 546, 551 (5th Cir. 2008) (citations omitted).

However, where the Plaintiff has intentionally hidden the federal question through artful pleading,

removal and federal question jurisdiction may still be proper. The Fifth Circuit explains as

follows:

       In analyzing the issue before us, we should also refer to the “artful pleading”
       doctrine, which is an “independent corollary” to the well-pleaded complaint rule.
       Rivet v. Regions Bank of La., 533 U.S. 470, 475, 118 S.Ct. 921, 139 L.Ed.2d 912
       (1998). Under this principle, even though the plaintiff has artfully avoided any
       suggestion of a federal issue, removal is not defeated by the plaintiff’s pleading
               Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 3 of 43




          skills in hiding the federal question. See id. There is no doubt but that “[t]he artful
          pleading doctrine allows removal where federal law completely preempts a
          plaintiff’s state-law claim.” Id. In fact, we have said that the artful pleading doctrine
          applies only where state law is subject to complete preemption. Terrebonne
          Homecare, Inc. v. SMA Health Plan, Inc., 271 F.3d 186, 188–89 (5th Cir.2001).
          Federal question jurisdiction therefore exists where, because state law is completely
          preempted, “there is, in short, no such thing as a state-law claim.” Beneficial Nat’l
          Bank v. Anderson, 539 U.S. 1, 11, 123 S.Ct. 2058, 156 L.Ed.2d 1 (2003).

Id.   Furthermore, the Court may consider evidence outside the pleadings to determine its

jurisdiction over the case where the Court is “unable to appreciate fully the basis for its possible

jurisdiction” without doing so.       Ameen v. Merck & Co., Inc., 226 Fed. Apx. 363, 369 (5th Cir.

2007) (citing inter alia Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 574 (5th Cir. 2004) (en

banc)).

6.        For federal enclave jurisdiction to apply in an employment discrimination case, the adverse

decision made the basis for the plaintiff’s claim must have been made on the federal enclave.

Sturgeon, 2011 WL 3678472 *3 (citing inter alia Camargo, 2010 WL 3516186 at *2).

7.        In this case, Plaintiff fails to state in her Original Petition where she worked or where the

alleged discriminatory acts took place, even though she knows she was employed on Fort Bliss.

Plaintiff’s artful pleadings intentionally leave out this crucial fact which gives rise to a federal

issue. Her pleadings are also so vague that they deprive the Court of the ability to appreciate the

basis for its federal enclave jurisdiction.      Therefore, the Court is not restricted to the face of

Plaintiff’s pleadings to determine its jurisdiction and may consider the evidence submitted by

Defendant.

8.        In the attached Declaration of Francis Ward, Defendant provides the Court with the facts

necessary for the Court to appreciate the basis for its jurisdiction.       Plaintiff complains that Mr.

Ward “demoted” her from full time to part time on or about May 1, 2018.            Defendant denies that
             Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 4 of 43




Plaintiff was demoted.    Nonetheless, Mr. Ward explains that he was in Building 60 on Fort Bliss

when he made the decision to move Plaintiff to a part time slot on or about May 1, 2018.     Plaintiff

also claims that she was denied a reasonable accommodation on or about May 1, 2018 and again

in August 2018.     Plaintiff offers no description of the requested accommodation.        Mr. Ward

does not recall any specific request for disability accommodation. However, based on the dates

Plaintiff alleges these events occurred, Defendant can only surmise that Plaintiff is referring to her

request for medical leave. Mr. Ward explains that he made all the decisions regarding Plaintiff’s

medical leave while he was in Building 60 on Fort Bliss.         Finally, Plaintiff complains that Mr.

Ward terminated her employment in August 2018.         Mr. Ward explains that he made this decision

and communicated it to Plaintiff while he was in Building 60 on Fort Bliss.

9.     In Camargo, the court had only the plaintiff’s averments in his pleadings which were too

vague to show that the allegedly illegal decisions were made on Fort Bliss, and the defendant’s

claim that the plaintiff worked on Fort Bliss, upon which to determine jurisdiction. The court

found this insufficient to show that the decisions were made on Fort Bliss, as it was the defendant’s

burden to do, to invoke federal enclave jurisdiction.     Camargo, 2010 WL 3516186 at *2. In

Sturgeon, the court found that the plaintiff’s allegations of employment discrimination were

insufficient to show that the adverse decisions were made on Fort Bliss as necessary for the court

to exercise federal enclave jurisdiction. However, the court found that the plaintiff’s allegations

that defendant’s manager made defamatory statements in the barber shop on Fort Bliss was

sufficient to show that the acts giving rise to plaintiff’s defamation claims occurred on Fort Bliss,

so federal enclave jurisdiction was proper as to these claims.    Sturgeon, 2011 WL 3678472 *5-6.

10.    Courts have held that plaintiffs cannot pursue claims under Chapter 21 on Fort Bliss

because the state statute is not operative on this federal enclave.   See Morgan v. Rankin, No. EP-
             Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 5 of 43




10-CV-143-FM, 2010 WL 11545784 (W.D. Tex. 2010). Accordingly, there is no state law claim

pled in Plaintiff’s Original Petition.   Id.

11.     In this case, there is no doubt that Fort Bliss is a federal enclave and that Defendant’s

decisions that give rise to Plaintiff’s claims were made on Fort Bliss.   Furthermore, it is clear that

Plaintiff attempted to hide the facts that give rise to the federal issue by omitting them from her

pleadings, and that Plaintiff has no state law claim under Chapter 21.    For these reasons, this case

is properly removed and the Court may properly exercise federal enclave jurisdiction over

Plaintiff’s claims.

                PROPER VENUE AND COMPLIANCE WITH REMOVAL PROCEDURE

12.     This Notice of Removal is filed within 30 days after receipt by Defendant, through service

or otherwise, of a copy of a paper from which it may first be ascertained that the case has become

removable and is timely filed under 28 U.S.C. § 1446(b).

13.     Under 28 U.S.C. § 1441(a), venue of the removed action is proper in this Court as the

district and division embracing the place where the state action is pending.

14.     Defendant as the removing party will promptly give adverse parties written notice of the

filing of this Notice of Removal as required by 28 U.S.C. § 1446(d), and will promptly file a copy

of this Notice of Removal with the Clerk of the 205th Judicial District Court, El Paso County,

Texas, where the action was previously pending, also pursuant to 28 U.S.C. § 1446(d).

15.     A true and correct copy of all process, pleadings, and orders filed and served upon

Defendant in the state court action is being filed with this notice as required by 28 U.S.C. § 1446(a)

and attached hereto. Defendant is also filing its corporate disclosure statement pursuant to Fed.

R. Civ. P. 7.1 contemporaneously with this Notice.
             Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 6 of 43




       WHEREFORE Defendant Gemini Tech Services LLC pursuant to these statutes and in

conformance with the requirements set forth in 28 U.S.C. § 1446, removes the case styled TERESA

JIMENEZ URIBE v. GEMINI TECH SERVICES LLC, Cause No. 2020DCV0899, from the 205th

Judicial District Court, El Paso County, Texas, to this Court on this 17th day of April, 2020.

                                       Respectfully submitted,

                                       AINSA HUTSON HESTER & CREWS, L.L.P.
                                       5809 Acacia Circle
                                       El Paso, Texas 79912
                                       (915) 845-5300
                                       (915) 845-7800 – Fax

                                       By:     /s/ Gerald G. Howard
                                               GERALD G. HOWARD
                                               State Bar No. 24032309
                                               ghow@acaciapark.com

                                               Attorneys for Defendant



                                 CERTIFICATE OF SERVICE

       I do hereby certify that on April 17, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to the
following:*

       Raymond D. Martinez
       Jonathan L.R. Baeza
       Attorneys for Plaintiff
       Martinez & Martinez Law Firm, PLLC
       730 E. Yandell Dr.
       El Paso, Texas 79902
       raymond@martinezlawyers.com
       jonathan@martinezlawyers.com

* A true and exact copy of this filing will also be delivered by email directly to Attorneys for
Plaintiff at the email addresses listed above.

                                               ___/s/ Gerald G. Howard_____________
                                               GERALD G. HOWARD
    Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 7 of 43




                        Exhibit A

State Court Process, Pleadings, And Orders
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 8 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 9 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 10 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 11 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 12 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 13 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 14 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 15 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 16 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 17 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 18 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 19 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 20 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 21 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 22 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 23 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 24 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 25 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 26 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 27 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 28 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 29 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 30 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 31 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 32 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 33 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 34 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 35 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 36 of 43
                          Case
El Paso County - 205th District   3:20-cv-00101
                                Court             Document 1 Filed 04/17/20 Page 37 Filed
                                                                                    of 434/13/2020 12:00 AM
                                                                                                      Norma Favela Barceleau
                                                                                                                 District Clerk
                                                                                                              El Paso County
                                                                                                              2020DCV0899
                                     IN THE 205th JUDICIAL DISTRICT COURT
                                           EL PASO COUNTY, TEXAS

            TERESA JIMENEZ URIBE,                             §
                                                              §
                    Plaintiff,                                §
                                                              §
            v.                                                §           Cause No. 2020DCV0899
                                                              §
            GEMINI TECH SERVICES LLC,                         §
                                                              §
                    Defendant.                                §

                        DEFENDANT’S ANSWER TO PLAINTIFF’S ORIGINAL PETITION

                    Defendant Gemini Tech Services LLC (“Defendant”) hereby Answers Plaintiff Teresa

            Jimenez Uribe’s Original Petition (“Petition”) as follows.

                                                   GENERAL DENIAL

                 1. Defendant denies all allegations in the Petition.

                 2. Defendant reserves the right to supplement or amend this Answer as appropriate.

                                              AFFIRMATIVE DEFENSES

                 3. The Court lacks subject matter jurisdiction over Plaintiff’s claims.

                 4. Plaintiff’s claims are time-barred.

                 5. Plaintiff failed to timely exhaust her administrative remedies under Chapter 21 of the Texas

                    Labor Code (“Chapter 21”).

                 6. Plaintiff’s claims under Chapter 21 are limited by the scope of her charge of discrimination.

                 7. To the extent that Plaintiff seeks to recover under Chapter 21 for claims not raised in an

                    underlying charge of discrimination or claims not timely filed in her charge, Plaintiff’s

                    claims are barred.

                 8. Defendant has made good faith efforts to comply with Chapter 21 and all other state and

                    federal laws.
            Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 38 of 43




   9. All conduct with respect to Plaintiff was at all times reasonable.

   10. All employment actions taken with respect to Plaintiff were based upon job-related factors

       and were consistent with business necessity.

   11. All actions taken with respect to Plaintiff were justified and/or privileged.

   12. All employment actions taken with respect to Plaintiff were taken for legitimate,

       nondiscriminatory, nonretaliatory business-related reasons and not for any unlawful

       reason.

   13. Any employment action taken by Defendant would have been taken in the absence of any

       impermissible factor.

   14. Defendant had in place reasonable procedures to prevent and correct discrimination and

       retaliation, and Plaintiff unreasonably failed to take advantage of those measures.

   15. Plaintiff has failed to mitigate her damages.

   16. Plaintiff’s claims for front pay and back pay must be offset by any interim earnings of

       Plaintiff and by any unemployment insurance benefits paid to Plaintiff, and by any workers

       compensation benefits paid to Plaintiff.

   17. Plaintiff’s damages and other requests for relief are limited by Sections 21.258 and 21.2585

       of Chapter 21.

                                              PRAYER

       Defendant requests that Plaintiff’s Petition be dismissed with prejudice, that Plaintiff take

nothing by this lawsuit, that the Court assess costs against Plaintiff, that the Court award

Defendant its attorney fees, and that Defendant receive all other relief to which it may be entitled.
            Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 39 of 43




                                      Respectfully submitted,

                                      AINSA HUTSON HESTER & CREWS, L.L.P.
                                      5809 Acacia Circle
                                      El Paso, Texas 79912
                                      (915) 845-5300
                                      (915) 845-7800 - Fax

                                      By:     /s/ Gerald G. Howard
                                              GERALD G. HOWARD
                                              State Bar No. 24032309
                                              ghow@acaciapark.com

                                      Attorneys for Defendant



                                CERTIFICATE OF SERVICE

        I hereby certify that on April 12, 2020, I electronically filed the foregoing with the Clerk
of the Court which will send notification of such filing to Jonathan L.R. Baeza, Attorney for
Plaintiff, Martinez & Martinez Law Firm, PLLC, 730 E. Yandell Dr., El Paso, Texas 79902,
jonathan@martinezlawyers.com.


                                               /s/ Gerald G. Howard
                                              GERALD G. HOWARD
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 40 of 43




                    Exhibit B

    Declaration of Francis Ward
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 41 of 43
Case 3:20-cv-00101 Document 1 Filed 04/17/20 Page 42 of 43
4/14/2020                  Case 3:20-cv-00101 Soldier
                                                Document         1 Readiness
                                                      Resiliency And Filed 04/17/20      Page
                                                                             Center - Google Maps43 of 43



                              Soldier Resiliency And Readiness Center




                                                                                                    Map data ©2020    1000 ft




    Soldier Resiliency And Readiness
    Center
    3.5 ★ ★ ★ ★(13)
    Government o ce




     Directions     Save        Nearby   Send to your   Share
                                            phone



            60 Doniphan Rd, Fort Bliss, TX 79916

            RH48+FJ Fort Bliss, Texas

            Closing soon: 6:30AM–5PM



                                                                                                                     Exhibit 1
https://www.google.nl/maps/place/Soldier+Resiliency+And+Readiness+Center/@31.8064584,-106.4323189,15z/data=!4m12!1m6!3m5!1s0x86e75a1b…   1/3
